ACCEPTED
                                                                                                       06-16-00043-CV
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  6/23/2016 6:39:39 PM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK


                                     CAUSE NO. Pl5-13793


IN THE ESTATE OF                                                           FILED IN
                                                      § IN THE COtTNTY COURT
                                                                    6th COURT OF APPEALS
                                                      G               TEXARKANA, TEXAS
JORGE ALEJANDRO PALMEROS,                                           6/23/2016 6:39:39 PM
                                                      G                 DEBBIE AUTREY
DECEASED,                                                                   Clerk
                                                      § HOPKINS COUNTY, TEXAS

                                     NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:


       COME NOW ALEJANDRO JORGE PALMEROS, MARIA DOLORES OSORNIO, PAUL

R. HORNLTNG, and THE LAW OFFICE OF DOMINGO GARCIA, p.c., who fi le this their Notice

of Appeal and, in support of same, respectfully show this Court the following:

                                                 I.


       ALEJANDRO JORGE PALMEROS and MARIA DOLORES OSORNIO are appealing the

Order denying their Motion to Remove Brandie Solis as Independent Administratix of the Estate of

Jorge Alej andro Palmeros, Deceased, and to Reopen this Case, which was signed on June 7, 2016.

                                                z+.


       Appellants are appealing the Order quashing the subpoena duces tecum served upon George

L. Preston, granting Mr. Preston' s Motion for a Protective Order, and requiring THE LAW OFFICE

OF DOMINGO GARCIA, p.c. to pay $1 ,ooo.oo to Mr. Preston with 30 days, which was signed on

June 7, 2016.

                                               III.


       This appeal is taken to the Sixth District Court of Appeals in Texarkana, Texas. Appellants

have a right to be heard by the Sixth Court of Appeals according to Chapter 54 of the Texas

Government Code.



NOTICE OF APPEAL/bn                                                                         P%ge l)
                                              Respectfully submitted,

                                              LAW OFFICES OF DOMJ'l',7G0 A. GARCIA, p.c.




                                              By:
                                                     4
                                                    7D:oming'o ?7M                        7
                                                    ' Sttate Bar No. 07631950
                                                       Paul R. Hornung
                                                       State Bar No. 00795831


                                              600 Bank of America Twr. - Oak Cliff
                                              400 S. Zang Blvd.
                                              Dallas, Texas 75208
                                              (214) 941-8300 - Telephone
                                              (214) 943-7536 - Facsimile
                                              Email: dallasoffice@,dgley.com

                                             ATTORNEYS FOR ALEJANDRO JORGE
                                             PALMEROS and MARIA DOLORES OSORNIO



                                 CERTIFICATE OF SERVICE


       A true and correct photocopy of thi s document was served upon all counsel of record on June

>:? ,20l6byemailtotheAppelleeGEORGEL.PRESTONatglplegalasst@,yahoo.comandto
the Appellee BRANDIE SOLIS' attorney J. A. Asafi at Asafi(@AsafiLawFirrn.com in accordance

with TEX. R. CIV. PROC. 8, 21, & 21a and with TEX. R. APP. PROC. 9.5 & 25.1(e).


                                                      ,GA
                                                      : aul R. Hornung'




NOTICE OF APPEAL/bn                                                                         F€ggan